UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                              Argued March 1, 2006
                              Decided May 9, 2006

                                      Before

                  Hon. FRANK H. EASTERBROOK, Circuit Judge

                  Hon. ANN CLAIRE WILLIAMS, Circuit Judge

                  Hon. DIANE S. SYKES, Circuit Judge

No. 05-3373

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Southern District of Illinois

      v.                                     No. 3:05CR30005-001 DRH

ANTWANE R. THURMAN,                          David R. Herndon,
    Defendant-Appellant.                     Judge.


                                    ORDER

       Antwane Thurman pleaded guilty to two counts of distributing powder
cocaine, one count of possessing crack with intent to distribute, and one count of
possessing powder cocaine with intent to distribute, all violations of 21 U.S.C.
§ 841(a)(1). Thurman was sentenced to a total of 96 months’ imprisonment and five
years’ supervised release after the Supreme Court decided United States v. Booker,
543 U.S. 220 (2005). On appeal, he argues that his prison sentence is unreasonable
because the district court imposed it based upon an unsupported premise that he
dealt drugs for profit, rather than to feed his own addiction. Because the district
court’s finding is supported by Thurman’s own admission, we affirm.
No. 05-3373                                                                     Page 2

       In the presentence report (“PSR”), the probation officer recommended that
Thurman be held responsible for possessing more than 120 grams of powder
cocaine, 92 grams of crack, and 35 grams of marihuana. The PSR calculation
included crack Thurman sold to an informant, as well as powder cocaine and
marihuana seized during execution of a search warrant in June 2003. Thurman
continued selling drugs after this time; thus the probation officer’s calculation also
included crack and powder cocaine seized during execution of another search
warrant in March 2004. The PSR calculation did not include at least half a
kilogram of powder cocaine that an informant purchased from Thurman and
approximately 25 ounces of cocaine purchased by a confidential source. Thurman
did not object to the probation officer’s drug-quantity calculation, but he filed a
sentencing memorandum that is not a part of the record, apparently requesting
some of the leniency he believes he would have been shown had he cooperated with
the government and testified against higher-level dealers. He did not proffer
though, allegedly for fear of retaliation had he become a government informant.
Thurman requested a sentence below the guideline range, at the 5-year statutory
minimum for the amount of drugs for which he was responsible. The district judge
rejected this request.

        The probation officer noted that Thurman stated he had “never used any
illegal drugs nor participated in any treatment for substance abuse.” Based on this
representation the district court concluded that Thurman was a “businessman” and
sold drugs solely for profit, as opposed to a “junkie that sells drugs because they are
desperate to get their own fix.” The court reasoned that selling drugs merely for
profit is “more serious and more reprehensible than the person that sells drugs just
because that’s the way they get their own drugs to satisfy their own addiction,”
because the junkie has less of a choice not to sell drugs. The district judge then
sentenced Thurman near the middle of the advisory imprisonment range, citing the
seriousness of his offense, the need for deterrence and public safety, the possibility
of vocational training, and the need to avoid sentencing disparity.

       On appeal, Thurman acknowledges that his sentence is within a properly
calculated guideline range and is therefore presumptively reasonable. See United
States v. Paulus, 419 F.3d 693, 700 (7th Cir. 2005); United States v. Mykytiuk, 415
F.3d 606, 608 (7th Cir. 2005). Thurman nevertheless argues his sentence is
unreasonable because the district court concluded, without adequate evidence, that
he was a businessman and therefore was more culpable than the drug user who
sells drugs to support a drug habit. Thurman relies on a statistical assumption
that, because there were several possible motives for him to sell drugs including
coercion or delusion, the district court could not have accurately assumed he was
motivated by profit before eliminating all other possible explanations for his
criminal conduct. He further asserts that the district court should have presumed
No. 05-3373                                                                    Page 3

that coercion and delusion were as likely a motive as profit or addiction, making it
improbable that profit was his motive.

       Thurman has failed to rebut the presumption that his sentence was
reasonable. See Mykytiuk, 415 F.3d at 608. The reasonableness of a sentence turns
on the sentencing judge’s consideration of the factors set forth in 18 U.S.C.
§ 3553(a), see Booker, 125 U.S. at 261; United States v. Castro-Juarez, 425 F.3d 430,
433 (7th Cir. 2005), and Thurman does not challenge the district court’s analysis of
these factors. Further, the district court’s assessment of Thurman’s motive may be
considered under § 3553(a). The district court concluded that because Thurman
was not selling drugs to support his own addiction, but instead as an illegal
business, his crime was more offensive in nature, see 18 U.S.C. § 3553(a)(1). Given
the district court’s analysis of the statutory sentencing factors, we cannot find
Thurman’s sentence unreasonable.

                                                                         AFFIRMED.